Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 11, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al. US publication no.: US publication no.: US 2017/010245.
Regarding claims 1 and 11, Hao et al. teach, A test and measurement device, comprising: an interface (control module 140, figure 2) configured to acquire analog three-phase signals from a device under test (current monitoring sensors 152, 154 and 156, figure 2); and a processor programmed to execute instructions that cause the processor to: perform a direct-quadrature-zero, DQ0, transformation and produce DQ0 signals based on the analog three-phase signals; and measure performance of the device under test based on the DQ0 signals (as see in paragraph 44, that the control module includes a processor that commands q-axis current to be zero and the feedback current is monitored based on the dq0 command). 
Regarding claims 2 and 13, Hao et al. teach, the test and measurement device as claimed in claim 1, wherein measuring performance of the device under test based on the DQ0 signals comprises measuring at least one of ripple, peak-to-peak amplitude see paragraph 45, where it is explained that the peak-peak- current is used for testing), DC average of DQ0 components, Fast Fourier Transform plot of DQ0 component, magnitude of D and Q, harmonics measurement, jitter analysis, and total power of DQ0.
Regarding claims 4 and 18, Hao et al. teach, the test and measurement device as claimed in claim 1, wherein the processor is programmed to execute instructions that cause the processor to perform an inverse DQ0 transformation and produce reconstructed three-phase signals based on the DQ0 signals (see paragraph 32, where it is explained that an inverse transformation is performed on the dqo signals). 
Regarding claim 7, Hao et al .teach, the test and measurement device as claimed in claim 1, wherein the interface is configured to receive the analog three-phase signals from a motor drive input or drive output of the device under test (see figure 2, where it is explained that the signals are from current monitoring device 152, 154 and 156). 
Regarding claim 14, Hao et al. teach, the method as claimed in claim 11, wherein acquiring three-phase signals from the device under test comprises receiving the three-phase signals from a motor drive input or drive output of the device under test (see figure 2, where it is explained that the signals are from current monitoring device 152, 154 and 156). 

s 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US publication no.: US 2017/0102425 in view of Simms US publication no.: 2016/0126869.
Regarding claims 10 and 17, Hao et al. is silent on specifically teaching, the test and measurement device as claimed in claim 1, wherein the DQ0 transformation uses a constant that equals either two-thirds or square root of two-thirds. 
Simms teaches: wherein the DQ0 transformation uses a constant that equals either two-thirds or square root of two-thirds (see paragraph 37).
In view of Simm’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include; wherein the DQ0 transformation uses a constant that equals either two-thirds or square root of two-thirds, for the purpose improving the control of the motor control device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US publication no.: US publication no.: US 2017/010245 in view of Someya US publication no.: US 2004/0189565. 
Regarding claim 3, Hao et al. is silent on specifically teaching, the test and measurement device as claimed in claim 1, further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to display the DQ0 signals on the display.
Someya is in the same field of art and teach: further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to display the DQ0 signals on the display (see paragraph 87, where the dqo signals are displayed on the display unit 12).
In view of Someya’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include; further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to display the DQ0 signals on the display, for the purpose improving the control of the motor control device. 
Regarding claim 5, Hao is silent on specifically teaching, the test and measurement device as claimed in claim 4, further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to display the reconstructed three-phase signals on the display. 
Someya is in the same field of art and teach: further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to display the DQ0 signals on the display (see paragraph 87, where the dqo signals are displayed on the display unit 12).
. 
Claim 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US publication no.: US publication no.: US 2017/010245 and Edenfield US publication no.: 2011/0140424.
Regarding claim 6, Hao et al. is silent on specifically teaching, The test and measurement device as claimed in claim 4, wherein the processor is programmed to execute instructions that cause the processor to generate a phasor diagram using at least one of the analog three-phase signals, the DQ0 signals, and the reconstructed three-phase signals. 
Edenfield teaches: wherein the processor is programmed to execute instructions that cause the processor to generate a phasor diagram using at least one of the analog three-phase signals, the DQ0 signals, and the reconstructed three-phase signals (see paragraph 44 and figure 8).
In view of Edenfield’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include; wherein the processor is programmed to execute instructions that cause the processor to generate a phasor diagram using at least one of the analog three-phase signals, the DQ0 signals, and the reconstructed three-phase signals, for the purpose improving the control of the motor control device. 
Regarding claims 12 and 19, the method as claimed in claim 11, further comprising generating a plot of the DQ0 signals. 
Edenfield teaches: comprising generating a plot of the DQ0 signals (see paragraph 44 and figure 8).
In view of Edenfield’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include; comprising generating a plot of the DQ0 signals, for the purpose improving the control of the motor control device. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US publication no.: US 2017/0102425 in view of West et al. US publication no.: US/20150357955.
Regarding claim 8, Hao et al. is silent on specifically teaching, The test and measurement device as claimed in claim 1, wherein the interface is configured to receive analog three-phase voltage signals via voltage probes and analog three-phase current signals via current probes. 
West et al. is in the same field of art and teach: wherein the interface is configured to receive analog three-phase voltage signals via voltage probes and analog three-phase current signals via current probes (see paragraph 22, where the voltage sensors are used).
In view of West et al. teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as 
Regarding claim 16, Hao et al. teach, The method as claimed as claimed in claim 11, wherein acquiring three-phase signals from the device under test comprises and wherein performing the DQ0 transformation comprises performing the DQ0 transformation on the three-phase current signals .
Hao et al. is silent on specifically teach: wherein acquiring three-phase signals from the device under test comprises receiving three-phase voltage signals and receiving three-phase current signals from the device under test, and wherein performing the DQ0 transformation comprises performing the DQ0 transformation on the three-phase voltage signals.
West et al. teach: wherein acquiring three-phase signals from the device under test comprises receiving three-phase voltage signals and receiving three-phase current signals from the device under test, and wherein performing the DQ0 transformation comprises performing the DQ0 transformation on the three-phase voltage signals (see paragraph 22, where the voltage sensors are used and dqo transformation is performed).
In view of West et al. teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include; wherein acquiring three-phase signals from the device . 
Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. US publication no.: US publication no.: US 2017/010245 in view of Someya US publication no.: US 2004/0189565 and Edenfield US publication no.: 2011/0140424.
Regarding claims 9, 15 and 20, Hao et al. is silent on specifically teaching, The test and measurement device as claimed in claim 1, further comprising a display, wherein the processor is programmed to execute instructions that cause the processor to generate a phasor diagram using the analog three-phase signals and the DQ0 signals, and to display the phasor diagram on the display. 
Edenfield teach a system in which phasor diagrams is depicted as seen in paragraph 44 and figure 8 of the dqo. 
In view of Edenfield’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Hao et al. to include generating phasor diagrams of the dqo signals, for the purpose improving the control of the motor control device. 
Someya is in the same field of art and teach: displaying dqo signals on a display (see paragraph 87, where the dqo signals are displayed on the display unit 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846